            Case 1:21-cv-00672-ABJ Document 40 Filed 05/19/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ALVOGEN, INC., ALVOGEN PB
RESEARCH AND DEVELOPMENT LLC,
and ALVOGEN MALTA OPERATIONS
LTD.,

                        Plaintiffs,

       v.

XAVIER BECERRA,
Secretary of Health and Human Services,

JANET WOODCOCK, M.D.,
Acting Commissioner of Food and Drugs,
                                                          Civil Action No. 21-672-ABJ
       and

UNITED STATES FOOD AND DRUG
ADMINISTRATION,


                        Defendants,

       and

TEVA PHARMACEUTICALS USA, INC.

                        Intervenor-Defendant.


             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs Alvogen, Inc.,

Alvogen PB Research and Development LLC, and Alvogen Malta Operations Ltd., by and

through undersigned counsel, hereby gives notice of their voluntary dismissal of this case

without prejudice.

       Defendants have not answered or moved for summary judgment.
       Case 1:21-cv-00672-ABJ Document 40 Filed 05/19/21 Page 2 of 3




Dated: May 19, 2021                      Respectfully submitted,

                                         /s/ Chad A. Landmon                 l
                                         Chad A. Landmon (DC Bar No. 990347)
                                         AXINN, VELTROP & HARKRIDER LLP
                                         90 State House Square
                                         Hartford, CT 06103
                                         T: (860) 275-8100
                                         F: (860) 275-8101
                                         clandmon@axinn.com

                                         Aziz Burgy (DC Bar No. 483517)
                                         Christopher M. Gallo (DC Bar No. 1030598)
                                         AXINN, VELTROP & HARKRIDER LLP
                                         950 F Street NW, 7th Floor
                                         Washington, DC 20004
                                         T: (202) 912-4700
                                         F: (202) 912-4701
                                         aburgy@axinn.com
                                         cgallo@axinn.com

                                         Attorneys for Plaintiffs Alvogen, Inc., Alvogen
                                         PB Research and Development LLC, and
                                         Alvogen Malta Operations Ltd.




                                     2
         Case 1:21-cv-00672-ABJ Document 40 Filed 05/19/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on May 19, 2021 a true and correct copy of the foregoing

document was served on all attorneys of record who have consented to electronic service via the

Court’s CM/ECF system.

                                                   /s/ Chad A. Landmon                 L
                                                   Chad A. Landmon (DC Bar No. 990347)
